DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 4/21/22 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/21/22.

Examiner’s Comments
The examiner has cited particular columns and line numbers, paragraphs, or figures in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 6-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota et al. (US 2015/0093598).
Regarding claims 1 and 4, Kubota discloses a HAMR medium comprising a substrate (110), a heat-sink layer on the substrate (120), a magnetic recording layer (140) comprising L10 FePt [0019] or CoPt [0022], an underlayer (130) between the heat-sink layer and the recording layer, wherein the underlayer is directly below the recording layer (Fig. 1B).  Kubota discloses that the underlayer comprises MgO-TiO-TiN, or MTON, produced by sputtering in a nitrogen atmosphere (pg. 3-4).  Kubota discloses that the underlayer is produced by controlling the amount of nitrogen in the sputtering gas when producing the underlayer, such that there are at least 3 steps (Fig. 7A-7B, [0043-0044]).  It is the examiner’s contentions that since Kubota discloses different sputtering steps in producing the underlayer, Kubota discloses that the underlayer is a multilayered underlayer.  Nonetheless, Kubota discloses additional underlayers may be present [0033].  Thus, MgO-TiO-TiN multilayered underlayer would read upon claimed thermal barrier layer, a seed layer, and a diffusion barrier.  
In regards to claimed thermal barrier layer consisting essentially of MgO and TiO, the claim language “consists essentially of” is still open because applicant has not submitted any evidence that the additional unrecited materials affect the basic and novel properties of the claimed invention.  "Comprising" and "consisting essentially of" have been considered to be open claim language and thus, do not exclude unrecited components.  Please see MPEP 2111.03.  
Regarding claim 6, Kubota disclose that the heat sink layer comprises Cu, Mo, or W [0026-0027].
Regarding claim 7, Kubota discloses multiple heat-sink layers [0027].
	Regarding claims 8-9, Kubota discloses a magnetic recording layer comprising FePt or CoPt and the segregants as claimed [0022].  Kubota fails to disclose that the MRL is a multilayer.  However, given that there is no material distinctions between the magnetic recording layers, the examiner is taking the position that the upper stratum and lower stratum of Kubota’s MRL reads upon multilayered MRL.  
	Regarding claim 11, Kubota discloses a conventional disk drive [0039] as claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2015/0093598).
Regarding claim 2, Kubota discloses that the composition of MgO-TiO is 40:60, 50:50, and 20:80 with some degree of nitridation [0040].  Although Kubota discloses a presence of nitrogen, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.). 
Regarding claims 3 and 5, Kubota discloses that the underlayer has a thickness of 1-500 angstrom [0024], thereby the seed layer and thermal barrier layer would overlap the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota et al. (US 2015/0093598) as applied in claim 1, and further in view of Chen et al. (US 2004/0191578).
Kubota discloses a magnetic recording layer comprising L10 FeXPt magnetic layer, wherein X is a dopant [0022], however, fails to explicitly disclose the dopant material.
Chen discloses a magnetic recording medium comprising a magnetic layer of L10 FePtX, wherein X is Cu (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kubota’s FeXPt magnetic recording layer to have X be Cu, since Chen discloses that this is a known material to produce a recording media with ultrahigh recording densities (Abstract).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Linda Chau
/L.N.C/Examiner, Art Unit 1785  

/Holly Rickman/Primary Examiner, Art Unit 1785